Appellant was convicted of murder.
Mattie Walker testified for the state. She was subject to impeachment in a proper way; but her lack of chastity could not be singled out for that purpose. Swint v. State, 154 Ala. 46,45 So. 901. Nor could her relations with the deceased, if that was relied upon to show bias against defendant, be shown by the extrajudicial statements of a third person.
Appellant seems to complain that he was not allowed to have the testimony of the witness Teal as to the reputation of deceased for peace and quiet. Appellant had just that, as the record shows. It is true that the witness, when first interrogated as to the reputation of deceased, said that he — witness *Page 20 
was an officer — had arrested deceased two or three times; but this answer was not responsive to the question, was incompetent (Swint v. State, supra), and was properly excluded on the state's motion. Afterwards the witness answered appellant's question in a proper way.
Learned counsel do not seriously argue the proposition that there was any error in the admission of the dying declaration of the deceased. Proof of the declaration was properly admitted.
Affirmed.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.